UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6254



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL L. PADGETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. Elizabeth V. Hallanan, Senior
District Judge. (CR-91-166, CA-94-377-1)


Submitted:   May 17, 2001                   Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell L. Padgett, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell L. Padgett seeks to appeal the district court’s order

denying his motion to reopen his 28 U.S.C.A. § 2255 (West Supp.

2000) motion. We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of

appealability, deny Padgett’s motion to proceed in forma pauperis,

and dismiss the appeal on the reasoning of the district court.   See

United States v. Padgett, No. CR-91-166; CA-94-377-1 (S.D.W. Va.

Nov. 21, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2